Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 1 of 47 PageID #: 606




                                                                      EX. B 000001
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 2 of 47 PageID #: 607




                                                                      EX. B 000002
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 3 of 47 PageID #: 608




                                                                      EX. B 000003
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 4 of 47 PageID #: 609




                                                                      EX. B 000004
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 5 of 47 PageID #: 610




                                                                      EX. B 000005
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 6 of 47 PageID #: 611




                                                                      EX. B 000006
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 7 of 47 PageID #: 612




                                                                      EX. B 000007
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 8 of 47 PageID #: 613




                                                                      EX. B 000008
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 9 of 47 PageID #: 614




                                                                      EX. B 000009
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 10 of 47 PageID #: 615




                                                                       EX. B 000010
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 11 of 47 PageID #: 616




                                                                       EX. B 000011
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 12 of 47 PageID #: 617




                                                                       EX. B 000012
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 13 of 47 PageID #: 618




                                                                       EX. B 000013
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 14 of 47 PageID #: 619




                                                                       EX. B 000014
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 15 of 47 PageID #: 620




                                                                       EX. B 000015
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 16 of 47 PageID #: 621




                                                                       EX. B 000016
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 17 of 47 PageID #: 622




                                                                       EX. B 000017
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 18 of 47 PageID #: 623




                                                                       EX. B 000018
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 19 of 47 PageID #: 624




                                                                       EX. B 000019
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 20 of 47 PageID #: 625




                                                                       EX. B 000020
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 21 of 47 PageID #: 626




                                                                       EX. B 000021
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 22 of 47 PageID #: 627




                                                                       EX. B 000022
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 23 of 47 PageID #: 628




                                                                       EX. B 000023
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 24 of 47 PageID #: 629




                                                                       EX. B 000024
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 25 of 47 PageID #: 630




                                                                       EX. B 000025
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 26 of 47 PageID #: 631




                                                                       EX. B 000026
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 27 of 47 PageID #: 632




                                                                       EX. B 000027
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 28 of 47 PageID #: 633




                                                                       EX. B 000028
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 29 of 47 PageID #: 634




                                                                       EX. B 000029
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 30 of 47 PageID #: 635




                                                                       EX. B 000030
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 31 of 47 PageID #: 636




                                                                       EX. B 000031
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 32 of 47 PageID #: 637




                                                                       EX. B 000032
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 33 of 47 PageID #: 638




                                                                       EX. B 000033
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 34 of 47 PageID #: 639




                                                                       EX. B 000034
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 35 of 47 PageID #: 640




                                                                       EX. B 000035
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 36 of 47 PageID #: 641




                                                                       EX. B 000036
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 37 of 47 PageID #: 642




                                                                       EX. B 000037
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 38 of 47 PageID #: 643




                                                                       EX. B 000038
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 39 of 47 PageID #: 644




                                                                       EX. B 000039
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 40 of 47 PageID #: 645




                                                                       EX. B 000040
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 41 of 47 PageID #: 646




                                                                       EX. B 000041
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 42 of 47 PageID #: 647




                                                                       EX. B 000042
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 43 of 47 PageID #: 648




                                                                       EX. B 000043
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 44 of 47 PageID #: 649




                                                                       EX. B 000044
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 45 of 47 PageID #: 650




                                                                       EX. B 000045
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 46 of 47 PageID #: 651




                                                                       EX. B 000046
Case 1:17-cv-03257-TWP-MPB Document 97-2 Filed 04/01/19 Page 47 of 47 PageID #: 652




                                                                       EX. B 000047
